IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SEDA CONSTRUCTION                   NOT FINAL UNTIL TIME EXPIRES TO
COMPANY,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-2136
v.

NASSAU COUNTY, FLORIDA,
A PUBLIC BODY, AND THE
NASSAU COUNTY SCHOOL
BOARD,

     Appellee.
_____________________________/

Opinion filed February 11, 2015.

An appeal from the Circuit Court for Nassau County.
Wesley R. Poole, Acting Circuit Judge.

Christopher J. Iseley and Albert T. Franson, of Franson, Iseley & Rendzio, P.A.,
Jacksonville, for Appellant.

Gregory T. Stewart and Carly J. Schrader, of Nabors, Giblin & Nickerson, P.A.,
Tallahassee, attorneys for Nassau County, Florida, and Candace W. Padgett and
Leonard T. Hackett, of Vernis & Bowling of North Florida, P.A., Jacksonville,
attorneys for Nassau County School Board, Appellees.



PER CURIAM.

      AFFIRMED.

MARSTILLER and RAY, JJ., and TERRELL, TERRY D., ASSOCIATE JUDGE,
CONCUR.